Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Amendment to Purchasing and Manufacturing Services Agreement

This amendment (“Amendment”) is entered into by and between NCR Corporation
(“NCR”) and Flextronics Corporation (“Flextronics”) as successor by merger or
acquisition to Solectron Corporation, and is effective as of 1 March 2009 (the
“Effective Date”). This Amendment modifies the Purchase and Manufacturing
Services Agreement (“Agreement”) between NCR Corporation (“NCR”) and Solectron
Corporation, as to which Flextronics Corporation (“Flextronics”) is the
successor by merger or acquisition, dated as of January 19, 2007. This Amendment
shall bind all affiliate corporations of NCR and Flextronics, whether parent,
sister or subsidiary.

NCR and Flextronics hereby agree as follows:

I Amendments to Article II.

A. Section 1.3 of Article II is deleted in its entirety and replaced with the
following:

NCR will purchase and Flextronics will supply all of NCR’s North, Central and
South American demand for ATM Products until December 31 2009, provided that
this clause does not apply (i) to Personas model Products; or (ii) any Products
or features that Flextronics has not been certified to produce as of the
Effective Date. Notwithstanding the foregoing, beginning in Q4 of 2009, NCR will
begin transitioning production of all SelfServ (66XX model) Products. NCR will
reflect this transition on the Forecast. Subject to section 1.2.1, NCR will
purchase and Flextronics will supply all of NCR’s global demand for Payment
Solution Products until December 31, 2010.

B. Sections 3.2 and 4.3 are deleted in their entirety. Section 3.1 is amended to
refer only to the Products on Exhibit A-1.

C. Section 14.1 is deleted in its entirety and replaced with the following:

Unless earlier terminated under any other provision of this Agreement, this
Agreement will terminate on 31 December 2009, provided that the Agreement will
be extended automatically to 31 December 2010 if the parties agree to the
continued supply of Payment Solution products pursuant to section to 1.2.1.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

D. Exhibit A to Article II is deleted and replaced by the attached “2009 Exhibit
A to Article II.” No new or replacement Products may be added under Article II
after the Effective Date

E. Amendments to Exhibit B to Article II: Section 1 is deleted in its entirety.
The Pricing for each of the Products covered by Article II shall be governed by
the applicable sections below.

1.1 Pricing for SelfServ (66XX models) and Personas Products, including kits and
Spare Parts.

1.1.1 For the Personas Products pricing will continue at the pricing in effect
as of the Effective Date specified in Exhibit B-1. For the SelfServ (66XX
models) Products pricing will be set, as of the Effective Date, at the pricing
on Exhibit B-1 and is calculated on actual material costs, percentages of such
material costs for the various components specified on Exhibit B-1, and the
fixed labor costs shown on Exhibit B-1.

1.1.2 The pricing may only change as a result of (a) changes required by NCR to
the scope of Flextronics’ manufacturing services for a Product after the
Effective Date which changes will alter only the cost component of the price
directly related to the scope change for such Product, (b) fuel surcharges as
set forth below

1.1.3 For the avoidance of doubt and notwithstanding anything to the contrary
contained in the Agreement or elsewhere, pricing will not be subject to change
due to, inter alia, the number of inventory turns achieved, product
configuration, order volume, nor mix within or between 66XX and Personas
Products ordered.

1.1.4 The freight percentage will remain as shown on Exhibit B-1, being the
standard freight as of the Effective Date. The pricing will be subject to
adjustment for fuel surcharges calculated by shipment, comparing actual fuel
cost versus the relevant 2008 baseline used by the parties as of the Effective
Date.

1.1.5 Material cost shall be determined on a quarterly basis by agreement,
consistent with the existing process in effect under the Agreement.
Specifically, for materials for which NCR has Control of Sourcing, NCR will
advise Flextronics of the

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

suppliers’ prices and any minimum order quantity (MOQ). For materials for which
Flextronics has Control of Sourcing, Flextronics will advise NCR of the prices
and the MOQ and provide NCR Purchase Order details for any price increases.
Flextronics will pass through in their entirety to NCR all reductions in the
material cost portion of pricing as the materials are used in production (i.e.,
at the time of consumption). Increases in material costs, notwithstanding which
party has Control of Sourcing, will be passed though only in accordance with the
“Pricing Exception” process. This process requires NCR’s written approval, which
shall not be unreasonably withheld, as documented on the Price Exception form,
and shall be applicable only in the following situations: 1) the price quoted
from the Supplier is higher then the material price agreed to in the pricing
file, or 2) The Supplier quoted an MOQ that would result in an excess inventory
position greater than the current 6 months Forecast.

1.1.6 For Personas, the total material cost for materials for which Flextronics
has Control of the Sourcing may not increase by more than ***% from 1 January
2009 through 30 June 2009. The parties will review the costs of materials for
which Flextronics has Control of Sourcing on a quarterly basis. As soon as
practicable after 30 June 2009, the parties will review the total cost of
materials for which Flextronics had Control of Sourcing during the period
between 1 January 2009 and 30 June 2009, and Flextronics will refund to NCR the
amount, if any, by which its attributable share of the total material cost
exceeded this ***% limit not later than 15 August 2009, without deduction or
offset.

1.1.7 The Pricing includes up to design releases per month per Product.
Flextronics may charge $*** for each design release over *** in a month for a
Product, provided that Flextronics will notify NCR when it reaches *** design
releases for a Product in a month and secure NCR’s approval before proceeding
with a design release that would incur a charge.

1.1.8 There will be no addition to the pricing of SelfServ (66XX model) Products
for customizations (also known as “Factory Fitted Kits”) in Columbia.

1.2 For Payment Solutions Products, including spare parts per Exhibit A:

1.2.1 Pricing will remain as in effect on the Effective Date (as shown in
attachment 1 to Exhibit B-1 of Article II of the Agreement), until 31 December
2009

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

subject to 1.2.3 below. The parties will meet to discuss NCR’s potential need
for continued production of Payment Solutions Products in 2010. If NCR wishes
for production to continue, the parties will reach mutual agreement, prior to
30 June 2009, on a market price per unit price to cover Flextronics’
manufacturing the Payment Solutions Products NCR wishes to have produced.
Flextronics will provide NCR with the documentation to support the costs. Based
on aggregate current volumes including Products, modules, kits and spares; and
market conditions as of the effective date, the estimated price increase for
2010 is $***. If the parties fail to reach agreement, Flextronics will produce
Payment Solution products through 31 December 2009; final orders will be
received according to standard lead-times. Final disposition of inventory will
follow 3.2 E&O Inventory for Discontinued ATM Products except that for Payment
Solution Discontinued Products NCR will purchase at the current AVL price list
plus only standard freight at ***% of the material cost.

1.2.2 Material cost shall be determined on a quarterly basis by agreement,
consistent with the existing process in effect under the Agreement.
Specifically, for material for which NCR has Control of Sourcing, NCR will
advise Flextronics of the suppliers’ prices and any MOQ. For material for which
Flextronics has Control of Sourcing, Flextronics will advise NCR of the prices
and any MOQ and provide NCR Purchase Order details for any price increases.
Flextronics will pass through to NCR all reductions in the material cost portion
of pricing as the materials are used in production (i.e., at the time of
consumption). Increases in material costs, notwithstanding which party has
Control of Sourcing, will be passed though only in accordance with the Pricing
Exception process.

1.2.3 The total material cost for materials for which Flextronics has Control of
the Sourcing may not increase by more than ***% during the period from 1 January
2009 through 31 December 2009. The parties will review the material costs of
materials for which Flextronics has Control of Sourcing on a quarterly basis.
Not later than 15 December, Flextronics will prepare and submit to NCR a
statement setting forth the total cost, from the Effective Date through
30 November 2009, of materials for which Flextronics Controlled the Sourcing, as
well as an estimate of the total cost of such materials through the end December
2009. By 30 January 2010, Flextronics will provide NCR with a complete statement
of costs for the full 2009 year (“Reconciliation Statement”). The parties will
review the Reconciliation Statement as

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

soon as possible thereafter. If NCR disagrees with any costs shown on the
Reconciliation Statement, NCR may, within ten (10) business days after delivery
of such Reconciliation Statement to NCR, deliver a notice to Flextronics
disagreeing with such calculations and setting forth NCR’s reasons for the
disagreement. Any such disputes shall be resolved in accordance with the dispute
resolution procedures contained in Section 4 of Article I. If NCR does not
deliver a notice to Flextronics disagreeing with such amount within said 10
business days, NCR will be deemed to have accepted such calculation. Flextronics
will issue a refund to NCR, without deduction or offset, for the amount by which
the material cost exceeded the ***% cap by 1 March 2010.

2. Section 2.2 is deleted with the exception of the third sentence, and the
following shall be added at the end of the section: “Notwithstanding anything
contained in this Article II or any prior agreements by the parties, NCR will
have sole Control of Sourcing for all materials for all SelfServ (66XX models)
Products.”

3. Section 2.3 shall be deleted in its entirety, provided that *** pays *** the
amount of $***, with receipt by *** not later than 26 March 2009, which sum will
be in final resolution of all *** to be due under section 2.3 for material and
design ***, whether for 2008 or otherwise. Such payment shall be without
deduction or offset.

4. Sections 2.4, 2.5, 2.7, 3 and 6.D.8 are deleted in their entirety.

5. Section 6.D.1 is amended by adding the following sentence to the end thereof:
“Notwithstanding the foregoing, for any Payment Solutions Products, “Obsolete
Material” is inventory, excluding Flextronics E&O items (as defined below), for
which no demand is shown based on the Forecast and configuration mix percentage
provided by NCR. After Flextronics notifies NCR that it is holding Obsolete
Materials, the parties will cooperate and use best efforts for a period of 90
days to cause the Obsolete Materials to be consumed in production of Products or
kits. To the extent that the Payment Solutions Products Obsolete Material is not
consumed within the 90 day period, at its option NCR will either purchase the
Obsolete Material at the current AVL price list (plus only standard freight at
***% of the material cost ), and remove the Obsolete material or consign it to
Flextronics for up to 60 days. After 60 days NCR will remove the obsolete
material.”

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

D. Discontinuation of Article II Products. Flextronics will discontinue
production of the Products known as the Tidel, Personas and SelfServ (66XX
model) Products (“Discontinued ATM Products”) according to the schedules and
subject to the terms specifically provided below, which terms will override any
contrary provisions in the Agreement or elsewhere with respect to the
Discontinued ATM Products. Unless specifically stated otherwise, the terms
applicable to units of a Discontinued ATM Product will also apply to the kits
and spare parts for the Discontinued ATM Product.

1. Tidel (33XX model) Products. NCR will not place any new demand Forecast nor
Orders for all Tidel Products. Flextronics will complete manufacturing of all
Tidel Products covered by NCR Orders by 31 March 2009. All Tidel Products in
finished goods inventory that have not been shipped at the direction of NCR by
31 March 2009 shall be shipped by NCR’s carrier at NCR cost to the NCR warehouse
facility in Laredo, Texas or such other destination as NCR may designate. Such
Forecasts and Orders shall not show or request production after these dates.

2. Personas. Flextronics shall continue to manufacture Personas Products in the
specified sites until the dates set forth for discontinuation set forth in this
section.

2.1 For Columbia: Flextronics will complete production and delivery of the P77,
P86 and P90 model Products by the end of June 2009 in accordance with NCR
Forecast and Orders. Provided that it is in response to NCR Orders, Flextronics
will continue to produce and deliver P90 units up to 1 September 2009, subject
to the payment of a pricing premium of $*** per unit for each unit produced for
delivery after 30 June. The final Orders shall be placed by NCR no later than
July 15, 2009 or in line with product lead-times, provided, however, that order
changes will be accepted until 15 August 2009. In addition, NCR may continue to
order high level assemblies, Product kits/spares and pass-through items for the
P90 after June 2009 subject to a price change, under the terms of which such
high level assemblies will be priced on the same formula as the price for the
SelfServ (66XX model) Products kits/spares on Exhibit B-1 (i.e., Materials plus
***%) and pass-through Items on Exhibit B-1, i.e., Materials plus ***%) through
31 December 2009.

2.2 For Brazil, Flextronics will complete production and delivery of the P67
Products by the end of June 2009, and of the P65 by the end of July 2009, in
accordance with

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

NCR Forecasts and Orders. Such Forecasts and Orders shall not show or request
production after these dates.

3. SelfServ Products: Flextronics shall continue to manufacture the SelfServ
(66XX) Products at the specified sites until the dates set forth for
discontinuation according to the following schedules:

3.1.1 For Columbia: Flextronics will continue to manufacture and supply, to the
extent NCR submits Orders therefor, the SelfServ 6634 and 6638 models only until

31 December 2009.

3.1.2 For Brazil. Flextronics will continue to manufacture and supply, to the
extent NCR submits Orders therefor, the SelfServ 6622 and 6632 models only until
31 December 2009.

3.2 E&O Inventory for Discontinued ATM Products. For each Discontinued ATM
Product, as soon as practicable after the last unit is shipped from the
Flextronics plant, Flextronics will do a complete and accurate physical
inventory of all remaining raw materials, work in process and other materials in
the possession of Flextronics for the production of the Product
(“Discontinuation E&O”) and segregate it for NCR’s inspection. Upon completion
of this inventory, Flextronics will notify NCR when the materials are ready for
NCR’s inspection, which notice will include a complete, itemized inventory of
the Discontinuation E&O on hand. Flextronics will provide access to NCR and its
contractors, if requested, to allow NCR to inspect the materials and validate
the report. Within 60 days after receipt of the notice (30 days with respect to
Tidel Products) NCR will issue a Purchase Order and remove material from
Flextronics’s. The PO will be issued at the current AVL price list (plus only
standard freight at (i) for Columbia, ***% of the material cost standard for
Personas and ***% for SelfServ (66xx) Products; (ii) at Brazil, ***% for all
Discontinued ATM Products; and (iii) for Tidel Products ***% of the material
cost) for the Discontinuation E&O items listed in the report, excluding that
portion of Discontinuation E&O which is properly characterized as Flextronics
E&O pursuant to section D.6. of Exhibit B, and any other materials disputed by
NCR.

 

7



--------------------------------------------------------------------------------

E. NCR agrees that upon execution of this Amendment, Flextronics shall have no
obligation to provide any *** for any Products delivered prior to or through the
termination of the Agreement, as hereby amended.

F. The parties agree that any and all capital or tooling purchases made by a
party, or NRE payments received or paid by either party to the other, prior to
the effective date of this Amendment shall be final and binding and not subject
to adjustment or any claims by either party, regardless of its nature.

G. For the avoidance of doubt, for any material that NCR owns and has consigned
to Flextronics as of the Effective Date, NCR will not responsible for any
freight costs (other than NCR’s own costs to remove such materials). For any
material moved into consignment after the Effective Date, NCR will be
responsible for standard freight cost as defined in the applicable section.

Agreed by the following authorized representatives:

 

FLEXTRONICS CORPORATION    NCR CORPORATION By:  

 

   By:  

 

Printed:  

 

   Printed:  

 

Title:  

 

   Title:  

 

Date:  

 

   Date:  

 

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

2009 Exhibit A to Article II

PRODUCTS AND SPECIFICATIONS

 

1.0 PRODUCT SPECIFICATIONS

NCR will provide Flextronics a Product Specification for each NCR product or
feature to be produced by Flextronics. The Product Specification will be
comprised of one or more NCR produced documents contained in NCR’s Merlin system
that, in their entirety, provide the required Product Information.

 

1.0 Products

 

Class Number

 

Description

3050   Tidel Lobby ATM 3100   Tidel Lobby ATM 3300   Tidel Lobby ATM 3400  
Tidel Lobby ATM 3600   Tidel Lobby ATM 3800   Tidel Lobby ATM (pc based product
with sidecar) 3700   Tidel through the wall ATM 5867   NCR ATM (Brazil) 5865  
NCR ATM (Brazil) 6622   NCR ATM (Brazil) 6632   NCR ATM (Brazil) 5886   NCR ATM
(Columbia) 5877   NCR ATM (Columbia) 5890   NCR ATM (Columbia) 6634   NCR ATM
(Columbia) 6638   NCR ATM (Columbia) 9820   Payments 9810   Payments 9851  
Payments 9814   Payments 9824   Payments

Kits for the above products, except SelfServ (66XX)

Spares for the above products and all discontinued products

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Exhibit B-1 – Pricing Model

Flex Columbia

 

SelfServ Units

   6634    6638

Material

   ***    ***

Freight

   ***%    ***%

Consumables & Packaging

   $***    $***

Material Burden

   ***%    ***%

Labor

   $***    $***

Profit

   ***%    ***%

SelfServ – Kits/Spares

   Kit/Spares    Flow thru Spares

Material

   ***    ***

Conversion Cost

   ***%    ***%

Notes:

 

•  

Freight, Material Burden, Profit and Conversion Cost are each calculated as a
percentage of Material, in the defined percentages shown above.

 

•  

Consumables & Packaging, and Labor, are calculated as a fixed fee in accordance
with the parties’ agreed pricing model.

 

•  

Material shall be determined as set forth in the 2009 Amendment, to which this
price schedule is an exhibit.

Flex Brazil

 

SelfServ Units

   Domestic    Export       6622    6622    6632

Material

   ***    ***    ***

Freight

   ***%    ***%    ***%

Consumables & Packaging

   $***    $***    $***

Material Burden

   ***%    ***%    ***%

Labor

   $***    $***    $***

Profit

   ***%    ***%    ***%

SelfServ – Kits/Spares

   Kits/Spares    Flow Thru Spares   

Material

   ***    ***   

Conversion Cost

   ***%    ***%   

Notes:

 

•  

Freight, Material Burden, Profit and Conversion Cost are each calculated as a
percentage of Material, in the defined percentages shown above.

 

•  

Consumables & Packaging, and Labor, are calculated as a fixed fee in accordance
with the parties’ agreed pricing model.

 

•  

Kits/Spares Pricing applies only to the Domestic 6622

 

•  

Material shall be determined as set forth in the 2009 Amendment, to which this
price schedule is an exhibit.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH

THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED

THEREUNDER. OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Personas and Payment solution pricing

Colombia

 

P77    Material      * **  Freight      * **%  Consumables    $ * **  Material
Burden      * **%  Total Labor    $ * **  Profit      * **% 

 

P86    Material      * **  Freight      * **%  Consumables and packaging    $ *
**  Material Burden      * **%  Total Labor    $ * **  Profit      * **% 

 

P90    Material      * **  Freight      * **%  Consumables    $ * **  Material
Burden      * **%  Total Labor    $ * **  Profit      * **% 

Brazil

 

P67 Domestic    Material      * **  Freight      * **%  Consumables    $ * ** 
Material Burden      * **%  Total Labor    $ * **  Profit      * **% 

 

P67 Export    Material      * **  Freight      * **%  Consumables    $ * ** 
Material Burden      * **%  Total Labor    $ * **  Profit      * **% 

 

P65    Material      * **  Freight      * **%  Consumables    $ * **  Material
Burden      * **%  Total Labor    $ * **  Profit      * **% 

 

11



--------------------------------------------------------------------------------

Payment Solution Colombia

 

9810

     9810      Configuration = 9810 + 3 9814 + 1 9817 + 1 9811

Material

     * **   

Freight

     * **%   

Consumables and packaging

   $ * **   

Material Burden

     * **%   

Total Labor

   $ * **   

Profit

     * **%   

Total Unit Price

    

9820

     9820      Configuration = 9820 + 3 9824

Material

     * **   

Freight

     * **%   

Consumables and packaging

   $ * **   

Material Burden

     * **%   

Total Labor

   $ * **   

Profit

     * **%   

Total Unit Price

    